Ceanch, C. J.,
after stating the case, delivered the opinion of the Court.
The question is, whether Barrett is entitled to a third of that sum, ($1,330.35,) in right of his late wife, the widow of Small-wood, she being dead at the time it was decreed to be returned for distribution; or whether the children of Smallwood are entitled to the whole.
By the terms of the decree, this money is to be distributed as assets of Smallwood’s estate.
The rights of the distributees of that estate vested at the moment of his death. His widow was then entitled to one third of his personal estate, after payment of the debts. If she died before distribution, her administrator (and, by the law of Maryland, her husband stands in the place of her administrator,) became entitled to her share of the estate. It is unimportant whether or not the administrator of her husband had collected all the debts due to his estate, before her death.
It has been said, in argument, that this money was not a part of her husband’s estate, either during his or her life, or at the time of his death. This, however, is immaterial, because the Court has decreed that it shall be distributed as assets of his estate. And the only question is, how would the assets of his estate now be distributed ? Unquestionably, as they would have been on the day of his death, when the rights of the distributees accrued.
If any distributee is dead, his or her share goes to the personal representative of such distributee.
We are of opinion that Mr. Barrett is entitled to his wife’s share of the money.
Judgment for the plaintiff.